UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                               19-cr-137 (ARR)

              — against —
                                                               Not for print or electronic
                                                               publication
 SHAKIM CARR,

                  Defendant.
                                                               Opinion & Order


ROSS, United States District Judge:

       Before me is defendant Shakim Carr’s motion for release on bail pending sentencing

because of the presence of COVID-19 in his detention facility and the heightened risk that the

virus poses to him, given his pre-existing medical conditions. See Mot. for Release, ECF No. 106

(“Def.’s Mot.”). The government opposes. The defendant’s motion is granted, subject to the

conditions set forth below.

       I assume the parties’ familiarity with the facts underlying this case. In short, in October

2019, Carr pleaded guilty to one count of conspiracy to distribute and possess with intent to

distribute cocaine base, heroin, and marijuana. See Min. Entry, Oct. 3, 2019, ECF No. 97;

Indictment ¶ 1, ECF No. 48. He is currently detained and awaiting sentencing at the Metropolitan

Detention Center in Brooklyn, New York (“MDC”). Carr has borderline hypertension and asthma.

Pre-Sentence Report ¶ 52 (“PSR”). He takes a prescription diuretic, hydrochlorothiazide, to treat

the hypertension and uses a prescribed inhaler as needed to treat the asthma. Id.; see Inhaler

Photograph Def.’s Ex. A, ECF No. 106-1. In addition, Carr’s attorney asserts that Carr “has

recently been placed on medication for mild seizures from an unknown cause, perhaps anxiety. He
has a ‘bottom bunk pass’ for this condition.” Def.’s Mot. 3. He is forty years old. See PSR at 2.

The government does not dispute that Carr has “a history of asthma, hypertension and seizures[.]”

Government’s Resp. to Def.’s Mot. 3, ECF No. 107 (“Gov’t Resp.”). Nor does the government

dispute that Carr’s pre-existing conditions increase his risk of experiencing severe illness if he

were to contract COVID-19. See id.; Def.’s Mot. 3; see also Coronavirus Disease 2019 (COVID-

19) People Who Are At Higher Risk (Apr. 2, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html (listing people with asthma and other

conditions as facing heightened risk from COVID-19). The parties also agree that at least several

inmates and staff members at the MDC have tested positive for COVID-19. See Gov’t Resp. 3;

Def.’s Mot. 3. The number of confirmed positive cases might understate the extent of the virus’s

presence at the MDC because of limited testing. See Frank G. Runyeon, Prison Says It Tested Just

2   More     Inmates    Despite    Virus    Cases,     Law360     (Apr.    1,    2020,    10:10     PM),

https://www.law360.com/newyork/articles/1259489.

       Under 18 U.S.C. § 3143(a)(2), a person convicted of an offense that carries a ten-year

maximum prison sentence under the Controlled Substances Act generally must be detained

pending sentencing unless the court finds that certain conditions are satisfied. See 18 U.S.C. §

3143(a)(2) (referring to § 3142(f)(1)(C), which describes offenses with ten-year maximum under

Controlled Substances Act). Specifically, the court may release the individual if

       (A)
               (i) the judicial officer finds there is a substantial likelihood that a motion for
               acquittal or new trial will be granted; or
               (ii) an attorney for the Government has recommended that no sentence of
               imprisonment be imposed on the person; and
       (B) the judicial officer finds by clear and convincing evidence that the person is not
       likely to flee or pose a danger to any other person or the community.

§ 3143(a)(2). Carr does not argue that this provision is satisfied. Rather, he relies on § 3145(c),



                                                   2
which provides in relevant part that

       [a] person subject to detention pursuant to section 3143(a)(2) . . . and who meets
       the conditions of release set forth in section 3143(a)(1) . . . , may be ordered
       released, under appropriate conditions, by the judicial officer, if it is clearly shown
       that there are exceptional reasons why such person’s detention would not be
       appropriate.

§ 3145(c). Thus, the court may release a person who is otherwise mandatorily detained under §

3143(a)(2) if it (1) “finds by clear and convincing evidence that the person is not likely to flee or

pose a danger to the safety of any other person or the community,” § 3143(a)(1), and (2) finds that

“exceptional reasons” justify release, § 3145(c); see United States v. DiSomma, 951 F.2d 494, 496

(2d Cir. 1991) (citing United States v. Carr, 947 F.2d 1239, 1240 (5th Cir. 1991)) (acknowledging

that this provision of § 3145(c) applies to original applications for release notwithstanding its

inclusion in section that generally covers appeals); United States v. Rentas, No. 09 CR 555(HB),

2009 WL 3444943, at *1 (S.D.N.Y. Oct. 26, 2009) (setting forth standard under § 3145(c)).

       “Exceptional [reasons] exist where there is ‘a unique combination of circumstances giving

rise to situations that are out of the ordinary.’” United States v. Lea, 360 F.3d 401, 403 (2d Cir.

2004) (quoting DiSomma, 951 F.2d at 497). This test “is necessarily a flexible one, and district

courts have wide latitude to determine whether a particular set of circumstances qualifies as

‘exceptional.’” Id. (citing DiSomma, 951 F.2d at 497).

       First, I find by clear and convincing evidence that Carr is not likely to pose a danger to the

public. See § 3145(c) (citing § 3143(a)(1)). I note that the government does not argue that Carr’s

release would endanger the public. Nor does the record reveal as much. Carr pleaded guilty to a

drug distribution conspiracy. While I do not minimize the negative impact that such activity has

on society, the hypothetical possibility that Carr might re-engage in this behavior during his

temporary period of release before sentencing does not pose a significant risk to public safety.



                                                 3
Further, Carr’s history does not suggest that his release would endanger the public. While it is true

that he has previously been convicted for offenses that involved some violence, those convictions

occurred about twenty years ago. See PSR ¶¶ 25–26. Carr’s most recent conviction before the

instant one occurred approximately four years ago for possession of a loaded revolver. Id. ¶ 32.

Carr asserts that he possessed the gun only so that he could move it out of the way of a street fight.

Addendum to PSR 1, ECF No. 101. While possession of a loaded gun is dangerous, Carr did not

shoot or injure anyone in connection with this offense.

       Second, I find by clear and convincing evidence that Carr is not likely to flee. See § 3145(c)

(citing § 3143(a)(1)). Here, the parties disagree. The government asserts that Carr is a flight risk

based on “a history of failure to appear in court and disobeying court orders.” Gov’t Resp. 3. The

government bases this assertion on its position that Carr “has had thirteen prior bench warrants

and eight prior summons warrants.” Id. at 2. The government makes this claim without citation

and has submitted no documentation that supports it. Carr asserts that his “RAP sheet” shows only

four instances of “failure to appear”: one was issued in 2016 and was vacated the next day, and

the others occurred in 2005 or earlier. Def.’s Reply 2, ECF No. 108. This assertion aligns with his

Pretrial Services Report. See Pretrial Services Report 3–6, ECF No. 47. Such a record does not

suggest a likelihood of flight today, as the most recent bench warrant—issued in 2016—was

vacated, and the other three issued about fifteen years ago or earlier. In addition, I give some

weight to the fact that he has pleaded guilty in the instant case, and the Probation Department noted

in his PSR that he has demonstrated acceptance of responsibility for his offense. PSR ¶¶ 11–12,

21–22. Even crediting the government’s assertion that Carr was on parole for his most recent gun

possession conviction when he committed the instant offense, see PSR ¶ 32; Gov’t Resp. 3, that

fact alone does not suggest that he would flee if released now. A strict home detention condition



                                                  4
would further ensure that Carr will not flee.

       Next, I find that exceptional reasons warrant Carr’s release. § 3145(c). The combination of

the presence of COVID-19 within Carr’s detention facility and his particular vulnerability to

suffering severe complications if he were to contract it is exceptional. See Order at 3, 5–6, United

States v. McKenzie, No. 18 Cr. 834 (PAE) (S.D.N.Y. Mar. 30, 2020), ECF No. 443 (finding

exceptional reasons justified release under § 3145(c) of defendant with asthma detained in facility

with multiple confirmed cases of COVID-19); Order at 2–4, United States v. Roman, No. 19 Cr.

116 (KMW) (S.D.N.Y. Mar. 27, 2020), ECF No. 155 (finding exceptional reasons justified release

under § 3145(c) of defendant convicted for narcotics conspiracy when he had hypertension and

history of brain aneurysm and was detained in facility with COVID-19 cases); see also Order at 1,

United States v. Padin, No. 20-CR-135-5 (JMF) (S.D.N.Y. Apr. 8, 2020), ECF No. 84 (finding

“compelling reason” justified temporary release on bail under § 3142(i) because defendant’s

asthma placed him at heightened risk from COVID-19); United States v. Nkanga, No. 18-CR-713

(JMF), 2020 WL 1529535, at *2–4 (S.D.N.Y. Mar. 31, 2020) (finding that risk that COVID-19

posed to defendant with history of asthma and stroke constituted exceptional reason for release

under § 3145(c) but that court lacked power to order release under § 3145(c) after it had already

sentenced defendant).

       Thus, I grant Carr’s application for release pending sentencing, pursuant to § 3145(c),

subject to the additional condition of 24-hour home incarceration at his mother’s residence, to be

enforced by location monitoring using specific technology to be determined by the Pretrial

Services Department. In addition, the Honorable James Orenstein, United States Magistrate Judge

will impose any further appropriate conditions of release.




                                                 5
SO ORDERED.

Dated:    April 14, 2020           _____/s/____________
          Brooklyn, New York       Allyne R. Ross
                                   United States District Judge




                               6
